Citation Nr: 1111709	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  04-26 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than October 12, 1978, for the award of service connection for an ectopic pregnancy with right salpingectomy.  

2.  Entitlement to an effective date earlier than May 5, 1989, for the award of service connection for residuals of a vaginal hysterectomy, left salpingo-oophorectomy and right oophorectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to June 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In May 2007, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge at the RO.

The Board remanded the Veteran's appeal in October 2007.  The issue of entitlement to an effective date earlier than May 28, 1993, for the award of service connection for post-operative ventral hernia repair is not presently before the Board.  As directed by the Board in the October 2007 remand, the AMC/RO furnished the Veteran and her representative a statement of the case, dated November 26, 2009.  Thereafter, the Veteran did not file a timely substantive appeal.  See 38 U.S.C.A. 
§ 7105(a); 38 C.F.R. §§ 3.104, 20.302(b).

The Board remanded the Veteran's appeal in April 2009.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Although the issue regarding the effective date of grant of service connection for vaginal hysterectomy has been framed as earlier than August 4, 1989, as will be discussed herein, the May 5, 1989, date is the correct date. 

FINDINGS OF FACT

1.  The Veteran separated from service in June 1968; she did not file a claim of entitlement to service connection for any disability. 

2.  The Veteran's original claims folder has been lost.  The earliest official record is a May 1991 Board decision that found clear and unmistakable error in a February 1979 rating decision.  

3.  There is no indication of any communication prior to the October 12, 1978, effective date assigned by the RO that may be interpreted as an informal claim of entitlement to service connection for ectopic pregnancy with right salpingectomy.  

4.  There is evidence that the Veteran underwent a hysterectomy in 1985 and oopherectomies in August 1989; however, there is no indication of any communication prior to the May 5, 1989, effective date assigned by the RO that may be interpreted as an informal claim of entitlement to service connection for hysterectomy.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 12, 1978, for the award of service connection for ectopic pregnancy with right salpingectomy have not been met.  38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2010).

2.  The criteria for an effective date earlier than May 5, 1989, for the award of service connection for residuals of a vaginal hysterectomy, left salpingo-oophorectomy and right oophorectomy have not been met.  38 U.S.C.A. §§ 5107, 5110(b) (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided substantially compliant notice in a September 2003 letter, a June 2004 statement of the case and a November 2008 supplemental statement of the case.  The claims were readjudicated in an August 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  The record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate her claims, and as such, that she had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  Regarding the unavailability of the Veteran's original claims file, multiple efforts were made and the proper procedures were followed in an attempt to locate the file.  All efforts to obtain the original claims file have been exhausted and documented in a May 2010 memorandum of formal finding of unavailability and the Veteran was informed of this fact in the August 2010 supplemental statement of the case.  Based on the foregoing, all known and available records relevant to the issue of effective date on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

The loss of the Veteran's original claims folder does not lower the legal standard for proving her claims, but rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, the absence of records does not create a presumption either in favor of the Veteran or against VA.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (declining to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). 

Discussion

The case is complicated by the fact that the Veteran's original claims folder was lost.  The earliest official documentation in the record before the Board is a copy of a May 1991 Board decision.  In that decision, the Board determined that a February 1979 rating decision that denied entitlement to service connection for residuals of an ectopic pregnancy with right salpingectomy was clearly and mistakably erroneous (CUE).  At that time, the Board reviewed medical records that showed the Veteran was treated for an ectopic pregnancy and residuals thereof in May 1968.  There is no copy of the February 1979 rating decision in the claims folder.  The Board granted entitlement to service connection for the residuals of an ectopic pregnancy with right salpingectomy and remanded the issue of entitlement to service connection for vaginal hysterectomy, left salpingo-oophorectomy and right oophorectomy.  

In a March 1993 rating decision, the RO granted service connection for residuals of a vaginal hysterectomy and assigned an initial rating for that disability, effective from May 5, 1989, to August 3, 1989.  The RO then granted service connection for left salpingo-oophorectomy and right oophorectomy and assigned a rating for residuals of vaginal hysterectomy, left salpingo-oophorectomy and right oophorectomy, effective from August 4, 1989.  In the portion of the rating decision for inserting date of claim, the RO noted "May 29, 1991."  In the narrative portion of that rating decision, the RO referred to a May 1, 1992, rating decision which implemented the Board decision granting service connection for ectopic pregnancy and assigned an effective date of October 12, 1978.  There is no copy of the May 1992 rating decision in the claims folder.  There is no copy of a claim dated May 29, 1991; rather, that is the date of the Board decision and remand. 

The claims folder includes a July 1994 letter to the RO from the Veteran's representative who noted that on October 12, 1993, the Veteran submitted a notice of disagreement (NOD) with the March 1993 rating decision.    

In July 2003, the Veteran submitted a claim for, inter alia, an earlier effective date for the grant of service connection for vaginal hysterectomy, left salpingo-oophorectomy and right oophorectomy.  

In a January 2004 rating decision, the RO, inter alia, denied claims of entitlement to earlier effective dates for the award of service connection for vaginal hysterectomy and for the award of service connection for an ectopic pregnancy.  Thereafter, the Veteran perfected the current appeal.  

The Board initially remanded this appeal in October 2007 because of the Veteran's lay statements and videoconference Board hearing testimony, which the undersigned found persuasive, that she attempted to file claims for service connection for a vaginal hysterectomy and for an ectopic pregnancy within the first year after her separation from active service, in the 1970's and 1980's.  The Veteran had testified persuasively in May 2007 that her claims were refused by RO personnel when she originally attempted to file them.  

In the October 2007 remand, the Board pointed out that notations within the record show that the Veteran's original claims file was lost "sometime between" July 1994 and April 1996.  Although there is a July 1994 letter from the Veteran's representative regarding an October 1993 NOD to the March 1993 rating decision, the Board observed there is no copy of an October 1993 letter in the claims folder.  The RO had last conducted a search for the missing original claims folder in March 1996.  Given the Veteran's credible testimony and the fact that the original claims file was unavailable through no fault of hers, the Board remanded the case with instructions that the RO conduct another search for the original claims file.  

The Board remanded the case again in April 2009 because the RO did not adequately document whether the search for the claims folder had been undertaken.  The RO subsequently complied with the April 2009 remand directives.  See May 2010 Memorandum of formal finding of unavailability.  A claim of service connection for either condition in appeal was not found.  

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Because the effective dates with which the Veteran disagreed were assigned in a March 1993 rating decision, she was required to either submit a timely NOD as to that determination or claim CUE.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  There is no indication, nor does the Veteran contend, that she filed a CUE claim with respect to the March 1993 rating decision.  

The record includes a July 1994 letter from the Veteran's representative referring to an October 1993 NOD.  The Veteran's original claims folder was lost at some point between July 1994 and April 1996 and despite an extensive search by the RO, the original claims folder has not been found.  Affording the Veteran the benefit of the doubt, the Board finds that she submitted a timely NOD as to the effective dates assigned in the March 1993 rating decision.  The March 1993 rating decision assigned an effective date of May 5, 1989, for the residuals of a vaginal hysterectomy.  The October 12, 1978, effective date for the ectopic pregnancy was apparently assigned in a May 1992 rating decision; a copy of which is not in the claims folder.  Given the fact that the original claims folder was misplaced, the Veteran has presented argument on the effective dates of both claims and VA has treated both claims as on appeal, the Board will find that she submitted a timely NOD as to the effective dates of both claims.  See Percy v. Shinseki, 23 Vet.App. 37 (2009).  

Entitlement to an effective date earlier than October 12, 1978, for service connection for an ectopic pregnancy with right salpingectomy

The Veteran separated from active service in June 1968 and contends that the effective date for service connection for her ectopic pregnancy disability should be in 1968, when she underwent surgery for the condition.  In hearing testimony and argument, the Veteran claims that she was tried to file claims of service connection in "the 1970's and 1980's" but her claims were not accepted by RO personnel.  

To the extent that the Veteran argues that her initial claims were refused by RO personnel when she originally attempted to file them within the first year after her separation from active service, erroneous advice given by a government employee cannot be used to estop the government from denying benefits.  McTighe v. Brown, 7 Vet. App. 29 (1994).  

As noted, the earliest record in the claims folder is a copy of the May 1991 Board decision which shows the Veteran was treated for an ectopic pregnancy in May 1968.  The Veteran's assertions regarding her attempts to file claims of service connection in "the 1970's and 1980's" cannot serve to establish a date of claim.  Id.  There is no copy of the February 1979 RO decision which the May 1991 Board decision found erroneous, thus no reference to a date of claim considered in the February 1979 decision.  Likewise, because there is no copy of the May 1992 rating decision wherein the RO implemented by May 1991 Board decision and assigned an effective date of October 12, 1978, there is no reference to a date of claim.  

The Board can only deduce that the claim was submitted prior to February 1979, likely in 1978, but not within one year of separation from service.  Assignment of an effective date back to the day following discharge is not warranted.  

Despite exhaustive efforts to locate the original claims folder, there are no records that could substantiate a claim prior to February 1979.  The Veteran's only argument regarding an earlier date of claim is that she was prevented from filing claims.  She has not submitted any evidence that she submitted a claim prior to the October 12, 1978, date assigned by the RO.  

The Board finds that October 12, 1978, is the date of claim.  Although the evidence shows that condition for which service connection was granted was treated in 1968, there is no indication that the Veteran filed a claim of service connection prior to October 1978.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Entitlement to an effective date earlier than May 5, 1989, for service connection for a vaginal hysterectomy, left salpingo-oophorectomy and right oophorectomy

The Veteran contends that she is entitled to an effective date earlier than May 1989 because she underwent a hysterectomy in 1985 and it is related to her service-connected ectopic pregnancy which occurred in 1968.

Evidence referred to by the RO in the March 1993 rating decision that granted service connection includes VA medical records dated April 1986 through September 1991 and a VA medical opinion that the Veteran's numerous gynecologic and surgical procedures that ensued after discharge were related to the service-connected ectopic pregnancy.  She was noted to have "reportedly" undergone the hysterectomy in 1985 and underwent the oopherectomies in August 1989.  The RO granted service connection for hysterectomy and assigned an initial rating, effective May 5, 1989 to August 3, 1989.  The RO granted service connection for oopherectomies from August 4, 1989, and characterized the service-connected disability as vaginal hysterectomy, left salpingo-oophorectomy and right oophorectomy.  

As there are no official records in the claims folder dated prior to the May 1991 Board decision, there is no record of a claim for service connection for hysterectomy.  The Veteran in argues, in essence, that because the service-connected hysterectomy and oopherectomies are related to the service-connected ectopic pregnancy, the effective date for all disabilities should be the same.  The effective date of the ectopic pregnancy is October 12, 1978; however, the Veteran did not undergo the hysterectomy until 1985.  Thus, the date entitlement arose for the hysterectomy could not be before 1985.  The exact date of surgery in 1985 is unknown and the only reference to that date is in the narrative portion of the March 1993 rating decision that notes the Veteran "reportedly" underwent surgery on that date.  The reference to the August 1989 date of the oopherectomies seems more concrete and at the time of that decision there were VA medical records dating from that time period.  The RO assigned an initial effective date and rating for the hysterectomy of May 5, 1989.  

The Board has considered whether a date of claim in this case could be determined based on the date a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit was received at the RO.  38 C.F.R. §§ 3.1(p); 3.155.  There are references to VA medical records dated from April 1986 to September 1991; however, there is no way to determine whether those records could be interpreted as an informal claim of service connection.  As the issue was not a claim for increase or a claim to reopen, the treatment records could not serve as a claim.  See 38 C.F.R. § 3.157.  

Neither the Veteran nor her representative have presented evidence or argument of a date of claim other than that the Veteran was prevented from filing her initial claims.  The Board finds that the May 5, 1989, effective date assigned by the RO for the grant of service connection for vaginal hysterectomy is appropriate.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A.§ 5107(b); Gilbert, 1 Vet. App. at 54 (1990).

ORDER

Entitlement to an effective date earlier than October 12, 1978, for a grant of service connection for ectopic pregnancy with right salpingectomy is denied.

Entitlement to an effective date earlier than May 5, 1989, for the award of service connection for residuals of a vaginal hysterectomy, left salpingo-oophorectomy and right oophorectomy is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


